Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on September 26, 2022. Claims 1-9, 11-20 are currently pending. 

Drawings
The drawings were received on 9/26/2022.  These drawings are accepted. In view of the drawings filed on 9/26/2022 several of the objections made against the drawings in the office action of 5/26/2022 has been withdrawn. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the input interface (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In view of the response filed on 9/26/2022 removing the embedded hyperlink the objections made against the specification in the office action of 5/26/2022 have been withdrawn. 

Claim Objections
Claims 1-9, 11-15, 17 and 19 are objected to because of the following informalities: Claims 1 should recite something similar to –obtain a classification for the fetal vector cardiogram—or –obtain a classification for the inputted fetal vector cardiogram--in order to clarify that the classification is associated with the inputted fetal vector cardiogram. Claim 9 should recite something similar to  –obtain multiple classifications for the multiple fetal vector cardiograms—or –obtain multiple classifications for the multiple inputted fetal vector cardiograms-- in order to clarify that the multiple classifications are associated with the multiple fetal vector cardiograms. Claims 17 should recite something similar to –obtaining a classification for the fetal vector cardiogram—or –obtaining a classification for the inputted fetal vector cardiogram--in order to clarify that the classification is associated with the inputted fetal vector cardiogram. Claims 2-9,11-15 and 19 directly or indirectly depend from claims 1 or 17 and are also objected to for the reasons stated above regarding claims 1 and 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 9/26/2022 clarifying the language of claims 1 and 16-18 several of the 112 rejections made against the claims in the office action of 5/26/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation “an input interface arranged to receive a first training set of fetal vector..” it is unclear exactly what structural arrangement of the input interface applicant is attempting to claim when reciting “an input interface arranged to receive a first training set of fetal vector..”, is applicant attempting to claim a particular structural arrangement of the input interface? clarification is required. Claim 16 recites “wherein the training set” (line 6) it is unclear which training set, i.e. the first training set of the second training set, applicant is referring to, clarification is required. 

Allowable Subject Matter
Claim 18 and 20 are allowed. Claims 1-9, 11-15, 17 and 19 would be allowed if amended to overcome the objections above. 
The following is a statement of reasons for the indication of allowable subject matter:  In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, within the context of the other claim elements, storing trained parameters for a machine learning classifier for classifying a fetal vector cardiogram as having congenital heart disease or not, wherein the trained parameters are obtained from a method for training a machine learning classifier on a training set of fetal vector cardiograms, wherein the training set comprises fetal vector cardiograms corresponding to fetuses diagnosed with a CHD, and fetal vector cardiograms corresponding to fetuses not diagnosed with a heart condition and providing a fetal vector cardiogram as input to the machine learning classifier configured with the trained parameters to obtain a classification, respectively in combination with the other claim limitations. Further, the prior art does not teach or reasonably suggest, within the context of the other claim elements, receiving a first training set of fetal vector cardiograms and a corresponding second training set of classifications, wherein the first training set comprises fetal vector cardiograms corresponding to fetuses diagnosed with a CHD, and fetal vector cardiograms corresponding to fetuses not diagnosed with a heart condition, augmenting the first training set by randomly rotating fetal vector cardiograms before training to prevent the machine learning classifier from associating the classification with fetal orientation and providing the first and second training set to a machine learning algorithm to obtain trained parameters for the machine learning classifier, respectively in combination with the other claim limitations. The closest prior art includes US 2010/0185108 to Vullings et al. which teaches processing fetal electrocardiograms and US 2020/0205745 to Kohsousi et al. (Kohsousi) which teaches using neural networks to analyze biophysical signals for use in diagnosing and/or severity of certain disease associated with the cardiovascular system but neither teaches or reasonably suggests a machine learning classifier for classifying a fetal vector cardiogram as having congenital heart disease or not , wherein the trained parameters are obtained from a method for training a machine learning classifier on a training set of fetal vector cardiograms, wherein the training set comprises fetal vector cardiograms corresponding to fetuses diagnosed with a CHD, and fetal vector cardiograms corresponding to fetuses not-diagnosed with a heart condition. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16-18 have been considered but are moot since the 103 rejections have been withdrawn in view of the claim amendments. The drawings objections regarding the input interface and the 112 rejections against claim 16 have not been addressed and therefore have been maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0333643 to Villongco which teaches machine learning using clinical and simulated data. The standardized 12-lead fetal electrocardiogram of the healthy fetus in mid-pregnancy: A cross-sectional study to Lempersz et al. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792